                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 18-00821 AFM                                                   Date: October 17, 2018
Title      Margaret Cullen v. Wal-Mart Stores, Inc., et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings (In Chambers): Order Dismissing Action

       As requested by the Joint Stipulation for Dismissal (ECF No. 16), this case is dismissed with
prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        All pending hearings and motions are taken off calendar and vacated.

        IT IS SO ORDERED.




                                                                                                  :
                                                                   Initials of Preparer          ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
